Citation Nr: 1646231	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-44 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to April 2, 2016.

2.  Entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome (IVDS) affecting the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for IVDS affecting the right lower extremity prior to February 23, 2016, and a rating in excess of 20 percent thereafter.

4.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.

5.  Entitlement to an effective date earlier than June 5, 2015 for a 20 percent rating for left upper extremity radiculopathy.

6.  Entitlement to an effective date earlier than June 5, 2015 for a 20 percent rating for right upper extremity radiculopathy.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from April 1987 to April 1996. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). 

A July 2011 rating decision granted service connection and separate 10 percent disability ratings for intervertebral disc syndrome affecting the right and left lower extremities as secondary to the Veteran's service-connected lumbar spine disability, effective October 7, 2010.  The Veteran appealed the initial ratings assigned.  

In August 2014, the Board remanded these issues to afford the Veteran a videoconference hearing.   The Veteran testified at a hearing before the undersigned in November 2015, and a transcript of the hearing is of record.  

The Board granted a 20 percent initial rating for IVDS affecting the left lower extremity in a January 2016 decision.  The Board also remanded for further development the issues of entitlement to an initial rating in excess of 20 percent for IVDS affecting the left lower extremity, an initial rating in excess of 10 percent for IVDS affecting the right lower extremity, and an increased rating for a lumbar spine disability.  On remand, the Appeals Management Center increased the rating for IVDS affecting the right lower extremity to 20 percent effective February 23, 2016, and also increased the Veteran's lumbar spine disability rating to 20 percent effective February 23, 2016.  However, as these increases did not represent a total grant of benefits sought on appeal, the claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, in May 2016, the RO granted a TDIU effective April 2, 2016, the date the Veteran was last employed.  Although the Veteran was employed between January 16, 2016 and April 1, 2016, the evidence of record shows that he was absent from work during this period and not receiving compensation.  See February 2016 VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating and the evidence indicates that the Veteran may not have been engaged in substantially gainful employment during that period, the Board has jurisdiction of the issue of entitlement to a TDIU for the period prior to April 2, 2016.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 20 percent for IVDS affecting the left lower extremity, an initial rating in excess of 10 percent for IVDS affecting the right lower extremity prior to February 23, 2016 and a rating in excess of 20 percent thereafter, an increased rating for a lumbar spine disability and earlier effective dates for 20 percent ratings for radiculopathy of the right and left upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has been unable to obtain or maintain substantially gainful employment due to his service-connected disabilities beginning January 16, 2016.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met effective January 16, 2016.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

At issue is whether the Veteran is entitled to a TDIU for the period prior to April 2, 2016.  By way of background, the Veteran underwent surgery for his service-connected cervical spine disability in September 2015.  In a November 2015 rating decision, he was granted a temporary total evaluation because of treatment for a service-connected condition requiring convalescence for the period September 15, 2015 to January 1, 2016.  The evidence of record shows that the Veteran did not return to work after his surgery, but was absent from work on short term disability for the period September 15, 2015 to January 15, 2016.  

In February 2016, the Veteran submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability, asserting that he had been unable to return to work after his September 2015 surgery and was absent from work without short term disability benefits beginning in January 2016.  The Veteran further reported that he is unable to work due to his service-connected disabilities affecting his cervical spine, lumbar spine, and upper and lower extremities.  See February 2016 VA Form 21-8940.  The evidence of record shows that the Veteran was absent from work for the period January 16, 2016 to April 1, 2016, and was not compensated during that period of time.  He was terminated from his position effective April 1, 2016 as a result of this unauthorized absence.  The Veteran's claim for a TDIU was granted in a May 2016 rating decision and made effective April 2, 2016, the day after he was last employed.

The Board finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation beginning January 16, 2016, the date he first was first absent from work without receiving compensation.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The relevant period at issue with regard to the Veteran's award of TDIU is January 2, 2016 to April 2, 2016.  Prior to January 2, 2015, the Veteran was either working in a substantially gainful occupation or was receiving short term disability compensation during his absence from work.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (finding that where a veteran is employed at a substantially gainful occupation, i.e. one that provides annual income that exceeds the poverty threshold for one person, such employment constitutes a substantially gainful occupation as a matter of law, irrespective of the number of hours or days that the veteran actually works).  

During this relevant period, the Veteran has been service connected for IVDS affecting the left lower extremity rated 20 percent disabling; IVDS affecting the right lower extremity rated as 10 percent disabling prior to February 23, 2016 and rated as 20 percent thereafter; radiculopathy of the left upper extremity rated as 20 percent disabling; radiculopathy of the right upper extremity rated as 20 percent disabling; C5-6 degenerative disc disease and spondylosis with central and foraminal stenosis and surgical scar rated as 20 percent disabling; lumbar degenerative changes rated as 10 percent disabling prior to February 23, 2016, and as 20 percent disabling thereafter; tinnitus rated as 10 percent disabling; and bilateral hearing loss and allergic rhinitis, both of which are rated as noncompensable.  The Veteran's cervical spine and upper extremity radiculopathy disabilities are considered as one disability for the purpose of determining whether the Veteran has one 60 percent disability, or one 40 percent disability in combination.  See 38 C.F.R. § 4.16(a) (indicating that disabilities of a common etiology will satisfy the requirement for one disability ratable at 60 percent or more or 40 percent or more).  Additionally, the combined rating for the Veteran's service-connected disabilities has been no less than 70 percent throughout the relevant period.  Therefore, the schedular criteria for an award of TDIU has been met throughout the relevant period because the Veteran had a service-connected disability rated at 40 percent or more and additional service-connected disabilities to bring the combined rating to 70 percent or more.

With the schedular criteria for an award of TDIU having been met, the Board finds that the Veteran became unable to obtain or maintain substantially gainful employment beginning January 16, 2016, the date he first was first absent from work without receiving compensation.  The Veteran has a high school education, worked as a truck driver for two years and then worked in a plant manufacturing aircraft parts for approximately four years.  See February 2016 VA Form 21-8940.  He reported that his job required him to stand on a concrete floor for up to ten hours a day.  See December 2015 VA Medical Treatment Record.  The evidence of record shows that as a result of his service-connected disabilities, he was unable to lift more than 20 pounds or sit for more than one hour.  See April 2016 VA Examination Report.  It was determined that he could not work in environments that would require prolonged lifting and/or repetitive lifting or sitting at a desk without interruption for more than an hour at a time.  See Id.  His lower extremity disabilities were found to affect his work by limiting prolonged sitting, standing, bending or lifting.  See March 2016 VA Examination Report.  It was also determined that his cervical spine disability limited his ability to perform repetitive neck activity.  See January 2016 VA Examination Report.  Given the Veteran's education and work history and the functional impairments resulting from his service-connected disabilities, the Board finds that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities. 

Moreover, the Board finds that the evidence of record supports a finding that the Veteran was unemployable beginning January 16, 2016, the date he first was first absent from work without receiving compensation.  The evidence shows that although the Veteran continued to be employed between January 16, 2016 and April 1, 2016, such employment was not "substantially gainful" employment because he was absent from work without compensation during that period.  See Faust, 13 Vet. App. at 356.  The evidence shows that the Veteran stopped working in September 2015 at the time he underwent surgery for his cervical spine disability, and did not return to work after that surgery was performed.  Although he was not working from January 1, 2016 to January 15, 2016 and was not rated as 100 percent disabled during this time, the evidence shows that he was in receipt of short term disability benefits in connection with his absence from work.  See February 2016 Correspondence.  The evidence further shows that the Veteran continued to be absent from his place of employment from January 16, 2016 to April 1, 2016, but was absent during that period of time without being on leave or in receipt of any disability benefits.  Although he was not terminated until April 1, 2016, the evidence shows that he was not compensated during this period of time, and thus it cannot be said that he was engaged in "substantially gainful" employment during this period of time.  Thus, affording the benefit of all reasonable doubt in favor of the Veteran, the Board finds that he was unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities beginning January 16, 2016.


ORDER

A TDIU is granted effective January 16, 2016.


REMAND

Initial/Increased Ratings Claims

The Veteran was afforded a VA examination in connection with his service connected lumbar spine disability in April 2016.  In is unclear from a review of the April 2016 VA examination report whether the examination included range of motion testing in both active and passive motion, weight-bearing, and nonweight-bearing situations.  Thus, the VA examination is inadequate for ratings purposes.  See Correia v. McDonald, 28 Vet. App. 158, 166(2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As such, a new VA examination is necessary with the appropriate range of motion testing. 

As the claims for higher ratings for the Veteran's IVDS affecting the left and right lower extremities are inextricably intertwined with the appropriate rating for the Veteran's lumbar spine disability, these issues are also remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, records of VA treatment relevant to these claims should be associated with the claims folder.  38 C.F.R. § 3.159(c)(2) (2015); Sullivan v. McDonald, 815 F.3d 786 (2016).

Earlier Effective Date Claims

The Veteran's appeal with regard to the effective dates assigned for the 20 percent ratings for his service-connected right and left upper extremity radiculopathy disabilities must remanded for the issuance of a Statement of the Case (SOC).  In a February 2016 rating decision, the RO granted 20 percent ratings for the Veteran's right and left upper extremity radiculopathy disabilities effective June 5, 2015.  In February 2016, the Veteran submitted a Notice of Disagreement (NOD), on the correct form, challenging the effective date assigned for these ratings.  The RO has not issued an SOC.  As such, these issues must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that the RO issued a decision in March 2016 finding that the February 2016 NOD was untimely, however, because the Veteran filed an NOD with the RO's February 2016 rating decision within one year of that decision and the RO failed to issue an SOC on these issues, the matter remains pending and in appellate status until the benefit sought on appeal is granted or a Board decision resolves the appeal.  See Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010).  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  Manlincon, 12 Vet. App. at 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue to the Veteran and his representative an SOC regarding the issues of entitlement to an effective date earlier than June 5, 2015 for the 20 percent ratings for left upper extremity radiculopathy and right upper extremity radiculopathy.  The Veteran should be advised of the requirements to timely perfect an appeal.  

2.  Obtain all outstanding VA medical records since August 2016.

3.	Ask the Veteran to identify any private medical care providers who treated him for his lumbar spine disability and/or his lower extremity disabilities.  After securing any necessary authorization, obtain records from any identified providers.

4.	After completing the above development, schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine disability.  The claims file should be made available to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The spine should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All findings should be reported in detail.

5.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


